Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 15, 2014

                                            No. 04-14-00536-CV

                                       In re Dennis J. MARTINEZ

                                    Original Mandamus Proceedings 1

                                                   ORDER

        On July 30, 2014, relator Dennis J. Martinez filed a petition for writ of mandamus and
emergency motion for temporary relief. The court has considered relator’s petition and the
response filed on behalf of the real party in interest and has determined that relator is entitled to
the relief requested. Accordingly, the petition for writ of mandamus is CONDITIONALLY
GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Janet P. Littlejohn is ORDERED to render an order granting relator’s plea
to the jurisdiction and vacating its temporary orders. The writ will issue only if we are notified
that Judge Littlejohn has failed to render an order granting relator’s plea to the jurisdiction and
vacating the prior temporary orders as directed within ten days from the date of this order.

        The temporary stay previously granted by this court will remain in effect until Judge
Littlejohn has rendered an order granting relator’s plea to the jurisdiction and vacating the prior
temporary orders as directed in this order.

        It is so ORDERED on October 15, 2014.


                                                            _____________________________
                                                            Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2014.

                                                            _____________________________
                                                            Keith E. Hottle, Clerk


1
 This proceeding arises out of Cause No. 2014-CI-08209, styled 57th Judicial District Court, Bexar County, Texas,
pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Janet P. Littlejohn presiding.